IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0095
                               Filed June 20, 2018


IN THE MATTER OF L.R.-N.,
Alleged to be a Person with a Substance-Related Disorder,

L.R.-N.
      Appellant.

________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Jeffrey L.

Poulson, Judge.



       L.R.-N. appeals from the district court order finding he is a person with a

substance-related disorder and placing him in outpatient treatment pursuant to

Iowa Code chapter 125 (2017). AFFIRMED.




       Zachary S. Hindman of Mayne, Arneson, Hindman, Hisey & Daane, Sioux

City, for appellant.

       Thomas J. Miller, Attorney General, and Gretchen Kraemer, Special

Assistant Attorney General, for appellee State.



       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


DOYLE, Judge.

      On December 18, 2017, an application alleging L.R.-N. to be a person with

a substance-related disorder was filed in the district court. The court subsequently

appointed an attorney to represent L.R.-N. and a physician to examine L.R.-N.

Following the physician’s examination, the doctor opined L.R.-N. was a person

with a substance-related disorder—specifically, alcohol use disorder and

marijuana use disorder. The doctor recommended L.R.-N. be discharged prior to

hearing with follow-up at a treatment center “for intensive outpatient substance

abuse treatment.”

      A hearing was held on December 28, 2017, and the court filed its order the

same day. The court’s order is a preprinted form with numerous blanks to be filled

in and lines to be checked as appropriate. The order indicates the hearing was

uncontested and L.R.-N. appeared with his attorney. The court noted the parties

stipulated to “all statutory elements and treatment as recommended.” The court

checked the lines stating:

              Court after reviewing court file; hearing the evidence and
      statements      of   parties   and     being    otherwise     advised
      FINDS: Respondent is a person with a substance-related disorder as
      set forth below by clear and convincing evidence.
              Respondent:
              (1) has a diagnosable substance abuse disorder of sufficient
      duration to meet diagnostic criteria specified within the most current
      Diagnostic and Statistical Manual of Mental Disorders published by
      the American Psychiatric Association that results in a functional
      impairment.

The court checked the line that followed, which stated “(2) (Set forth factual basis

for above),” and in the following blank line wrote “Application, report from [the

doctor].” The court checked the line stating, “IT IS THEREFORE ORDERED that
                                            3


the Respondent is a person with a substance-related disorder.” The court ordered

L.R.-N. be placed at a treatment center for further evaluation and treatment, and

he was to contact the provider to begin treatment within fifteen days of the order.

L.R.-N. was also ordered to comply with intensive outpatient treatment.

       L.R.-N. did not contact the treatment facility as ordered, and the court

subsequently entered another order directing L.R.-N. to comply with its prior order

within ten days. Four days later, L.R.-N. filed a notice of appeal from the district

court’s December 28, 2017 order finding he is a person with a substance-related

disorder and placing him in outpatient treatment pursuant to Iowa Code chapter

125 (2017).

       On appeal, L.R.-N. acknowledges “he did not argue before the district court

that the record lacks sufficient evidence to support a finding that he is a person

with a substance-related disorder—indeed, L.R.-N. stipulated to the district court’s

order.”1   Nevertheless, he asserts the district court eschewed its statutory

“obligation to independently review the evidence in the record” and “ensure that

the evidence in the record in fact satisfies the statutory standard.” On this basis,

he argues the ordinary error preservation rules should not be applied here.

       We think L.R.-N. misses a critical point. To be sure, the court’s order

indicates the parties stipulated to “all statutory elements and treatment as

recommended.” Nevertheless, the court’s order did not base its finding that L.R.-

N. is a person with a substance-related disorder solely upon the parties’ stipulation.


1
  Below the judge’s signature line, the order provides “Agreed to by:” with signature lines
following for the assistant county attorney, L.R.-N.’s attorney, and L.R.-N. The assistant
county attorney, L.R.-N.’s attorney, and L.R.-N. all signed on their respective signature
lines. L.R.-N.’s attorney in the proceedings below is also his appellate attorney.
                                          4


Rather, the order states that the court’s findings were made “after reviewing court

file; hearing the evidence and statements of parties and being otherwise advised.”

Furthermore, the order acknowledges the statutory presumption in favor of L.R.-

N., and that the burden of proof is by clear and convincing evidence. There is no

question the court’s order lacks detail, but more detail is not required here. Even

assuming without deciding the traditional error preservation rules would not apply

to the situation alleged by L.R.-N., the court’s order does not factually support L.R.-

N.’s request for an exception to the rule.

       We are cognizant that “[t]he procedural aspects of an involuntary civil

commitment hearing are of great public importance,” particularly “[b]ecause a

person’s liberty interests are at stake.” In re T.S., 705 N.W.2d 498, 502 (Iowa

2005). However, our error preservation rules also serve an important purpose.

These rules “allow the district court to correct error without the necessity of an

appeal,” and they further serve “to create a record for appellate review.” State v.

Harrington, 893 N.W.2d 36, 42 (Iowa 2017).           They are not a new creature;

preservation of error “is a fundamental principle of law with roots that extend to the

basic constitutional function of appellate courts,” and the rules generally apply to

issues not first raised before the district court, even constitutional issues. Id.; see

also State v. Mitchell, 757 N.W.2d 431, 435 (Iowa 2008). There are, of course, a

few exceptions to the rules, such as claims of ineffective assistance of counsel,

but that is not the claim asserted here. See State v. Ondayog, 722 N.W.2d 778,

784 (Iowa 2006).

       Under the facts of this case, L.R.-N. was represented. He received an

examination by a physician.       He received a hearing and was afforded the
                                          5


opportunity to be heard and offer evidence. He made no claim before the court at

the hearing or thereafter to allow the district court to consider his changed position.

L.R.-N. failed to preserve error on his claim that the district court’s order lacked

substantial evidence to support its finding he was a person with a substance-

related disorder. For these reasons, we affirm the order of the district court.

       AFFIRMED.